Exhibit 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We consent to the incorporation by reference in the Registration Statements No. 333-120427 on Form S-8, No. 333-138156 on Form S-8, No. 333-203911 on Form S-3 and No. 333-204399 on Form S-3 of Goodrich Petroleum Corporation of information relating to Goodrich Petroleum Corporation’s estimated proved reserves as set forth under the captions “Part I, Item1 and 2. Business and Properties – Oil and Natural Gas Reserves” in Goodrich Petroleum Corporation’s Annual Report on Form 10-K for the year ended December31, 2015 and to the inclusion of our report dated February 4, 2016 in Goodrich Petroleum Corporation’s Annual Report on Form 10-K for the year ended December31, 2015. NETHERLAND SEWELL& ASSOCIATES, INC. By: /s/ J. Carter Henson, Jr. J. Carter Henson, Jr., P.E. Senior Vice President Houston, Texas March 30, 2016 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates Inc. (NSAI) as a convenience to our clients. The digital document is intended to be substantively the same as the original signed document maintained by NSAI. The digital document is subject to the parameters, limitations, and conditions stated in the original document. In the event of any differences between the digital document and the original document, the original document shall control and supercede the digital document.
